 1   Steve W. Berman (pro hac vice forthcoming)
     Craig R. Spiegel (122000)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 3
     Seattle, WA 98101
 4   steve@hbsslaw.com
     craigs@hbsslaw.com
 5   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 6
     Brian J. Shearer (pro hac vice forthcoming)
 7
     Craig L. Briskin (pro hac vice forthcoming)
 8   JUSTICE CATALYST LAW, INC.
     718 7th Street NW
 9   Washington, DC 20001
     bshearer@justicecatalyst.org
10   cbriskin@justicecatalyst.org
11   Telephone: (202) 524-8846

12   Attorneys for Plaintiff Sia Fraser, individually
     and on behalf of all others similarly situated
13

14                                  UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
     SIA FRASER, individually and on behalf of all       No. 4:20-cv-04600-JSW
17   others similarly situated,
                                                         CERTIFICATION OF INTERESTED
18                                          Plaintiff,   ENTITIES OR PERSONS UNDER
19          v.                                           CIVIL LOCAL RULE 3-15

20   TEAM HEALTH HOLDINGS, INC.

21                                        Defendant.
22

23

24

25

26

27

28
 1            Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 2   named parties and plaintiff Sia Fraser, there is no such interest to report.
 3

 4   Dated: July 17, 2020                            Respectfully submitted,

 5                                                   By /s/ Ben M. Harrington
                                                        Ben M. Harrington (313877)
 6                                                   Rio S. Pierce (298297)
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
 7
                                                     715 Hearst Avenue, Suite 202
 8                                                   Berkeley, California 94710
                                                     Telephone: (510) 725-3000
 9                                                   Facsimile: (510) 725-3001
                                                     Email: benh@hbsslaw.com
10                                                   Email: riop@hbsslaw.com
11                                                   Steve W. Berman (pro hac vice forthcoming)
12                                                   Craig R. Spiegel (122000)
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
13                                                   1301 Second Avenue, Suite 2000
                                                     Seattle, WA 98101
14                                                   steve@hbsslaw.com
                                                     craigs@hbsslaw.com
15                                                   Telephone: (206) 623-7292
16                                                   Facsimile: (206) 623-0594

17                                                   Hannah Brennan (pro hac vice forthcoming)
                                                     HAGENS BERMAN SOBOL SHAPIRO LLP
18                                                   55 Cambridge Parkway, Suite 301
                                                     Cambridge, MA 02142
19                                                   hannahb@hbsslaw.com
20                                                   Telephone: (617) 482-3700
                                                     Facsimile: (617) 482-3003
21
                                                     Brian Shearer (pro hac vice forthcoming)
22                                                   Craig L. Briskin (pro hac vice forthcoming)
                                                     JUSTICE CATALYST LAW
23
                                                     718 7th Street NW
24                                                   Washington, DC 20001
                                                     brianshearer@justicecatalyst.org
25                                                   cbriskin@justicecatalyst.org
                                                     Telephone: (202) 524-8846
26

27

28
     L.R. 3-15 CERTIFICATION - 1
     Case No.: 4:20-cv-04600-JSW
     010898-11/1327798 V1
